Case 1:18-cv-00681-RJL Document 194-14 Filed 05/06/20 Page 1 of 2




                   EXHIBIT 13
5/5/2020                                 Gmail - Rich
                      Case 1:18-cv-00681-RJL          v. Butowsky194-14
                                                 Document        et al. Subpoena to Produce
                                                                             Filed          Documents
                                                                                      05/06/20    Page 2 of 2


                                                                                        Eden Quainton <equainton@gmail.com>



  Rich v. Butowsky et al. Subpoena to Produce Documents
  Eden Quainton <equainton@gmail.com>                                                                 Fri, Apr 24, 2020 at 11:27 AM
  To: Adya Baker <Adya@zwillgen.com>
  Cc: Marc Zwillinger <Marc@zwillgen.com>

    Ms. Baker,

    I believe the Court was mistaken and I will be issuing a request for clarification. The subpoena was validly issued before
    the close of discovery and should be honored.

    Eden Quainton
    [Quoted text hidden]
    [Quoted text hidden]




https://mail.google.com/mail/u/0?ik=f3a794caf6&view=pt&search=all&permmsgid=msg-a%3Ar96010152825010798&simpl=msg-a%3Ar96010152825…   1/1
